Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149791                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149791
                                                                    COA: 319527
                                                                    Saginaw CC: 99-017628-FC
  JAMES WASHINGTON, III,
           Defendant-Appellant.

  _________________________________________/

          By order of February 3, 2015, the application for leave to appeal the June 3, 2014
  order of the Court of Appeals was held in abeyance pending the decision in Toca v
  Louisiana, cert gtd ___ US ___; 135 S Ct 781; 190 L Ed 2d 649 (2014). On order of the
  Court, the writ of certiorari in Toca having been dismissed, ___ US ___; 135 S Ct 1197;
  191 L Ed 2d 149 (2015), the application is again considered. It appearing to this Court
  that the case of Montgomery v Louisiana, cert gtd ___ US ___; ___ S Ct ___; ___ L Ed
  2d ___ (2015), is pending before the United States Supreme Court, and that the decision
  in that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2015
           s0420
                                                                               Clerk